Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable at least because Brandl (US 2016/0130953) does not teach or disclose “the first plug includes a side wall that extends between the first outer surface and the second outer surface and the first blade is at least partially hollow in the blade tip such that the side wall of the first plug is exposed to a cavity formed in the blade tip.” As shown in Brandl Fig 4, the plug (12) has a length similar to the thickness of a sidewall, or the plug (13) extends across, but is not exposed to a cavity. 
DE 1627779, which has an English language equivalent GB 1089247, was cited to teach a similar limitation in the EPO Written Search Opinion dated 12 February 2021. However, this reference does not teach element 23, 24 located at the tip of the blade. Further, as shown in Fig , plug 24 is not exposed to the internal cavity because it is surrounded by tube 24. Further, it is not clear that tube 23 is exposed because Fig 3 shows a substantial amount of material from circular raised feature 20 around the tube 23. The text says that “[t]he centres of the features 20 are then drilled out and tubular spacers 23 inserted and welded to the flank sections of the blade.” Thus it appears that tube 23 is surrounded by circular raised feature 23 and not
Regarding claim 10, in the Remarks filed 16 June 2021, the arguments presented on p.4 are persuasive. In particular, the combination does not teach “the second blade directly neighboring the first blade circumferentially.” Further, the references do not teach “a second material having a density that is less than a density of the first blade.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745